DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/03/2021 and 04/16/2021.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/03/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2017/0063599) (hereinafter “Wu”).
Regarding claim 1, in accordance with Wu reference entirety, Wu teaches a non-transitory computer-readable medium configured to store computer logic having instructions (para [0023]: "a computer-readable storage device having stored thereon computer readable instructions is provided for evaluating a cloud orchestration policy in a network … by a processor causes the processor to … the network."  Furthermore; para [0024]: "... The service impact event analyzer comprises a network interface for receiving raw trap data, a processor and a computer-readable storage device having stored thereon computer readable instructions, wherein execution of the computer readable instructions by the processor causes the processor to perform operations comprising those described above with reference to the method" ) that, when executed, enable a processing device (para [0027]: "The presently disclosed risk analysis engine may be implemented in a closed control loop such as that used in the policy-driven cloud SDN network represented in the block diagram 100 of FIG. 1") to: 
	receive raw, unprocessed data (FIG. 3; Trap Alarm Raw Dataset) obtained directly from one or more network elements (FIG. 3; 361 (e.g., Traps from VoLTE/IMS)) of a network (FIG. 1) (para [0039]: “A service impact event analyzer 315 in accordance with the present disclosure, shown in FIG.3, includes several modules that together process a trap alarm raw dataset 361 … An alarm data fusion module 316 performs a data fusion operation on the raw dataset 361 … for a targeted network element or a set of network elements”), and 
determine one or more remedial actions (380) using a direct association (event detection for root cause and correlation procedure) between the raw, unprocessed data (Trap Alarm Raw Dataset) and the one or more remedial actions (380) (para [0052]: "A service impact alarm classifier module 317 includes event-type classification 362 and service impact modeling 363. In one example, maintenance events are recognized through a "SYS Configuration" alarm and are then classified as service-impacted events. In an example event detection for root cause and correlation procedure in the service impact alarm classifier module 317, the fused data is first searched for a "SYS_Configuration" alarm on a given network component. For each such alarm found, the clear alarm is identified by matching the alarm ID within the device. Severity level and trap behavior anomaly are checked, and other associated faulty alarms are gathered based on the service impact modeling.”  Moreover, para [0053]: “After the service impact event (e.g., “SYS_Configuration”), is determined to be classified ... stop at 374."  Moreover, para [0055]: "The output 375 may be used in various applications 380 used by policy management. For example, the output may be used in risk assessment for cloud orchestration, new policy design and existing policy fine-tuning The output may also be used in a scheduling decision support system for predictive maintenance, and in a system for customer experience service impacted trending for customer care. In each case, the use of the output 375 may be performed automatically. For example, the service impact event analyzer 315 may automatically initiate policy changes or preventive maintenance scheduling.").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Wu also discloses wherein determining the one or more remedial actions (380) is performed without determining a state (continues until the trap data is exhausted) of the one or more network elements (para [0053]: “After the service impact event (e.g., "SYS_Configuration") is determined to be classified at decision 371, an impacted time calculator module 343 correlates all secondary alarms and calculates an event time duration for each event. The process continues until the trap data is exhausted, as determined at decision 372, whereupon the process is stopped at 374.”).
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Wu also discloses wherein determining the one or more remedial actions (380) includes utilizing an Action Recommendation Engine (ARE) (315) (para [0039]: "A service impact event analyzer 315 in accordance with the present disclosure, shown in FIG. 3, includes several modules that together process a trap alarm raw dataset 361 and produce an output 375 that may be used in a closed control loop architecture."  In addition, para [0055]: “the service impact event analyzer 315 may automatically initiate policy changes or preventive maintenance scheduling.”  Thus, service impact event analyzer 315 is equated to corresponding to the claimed ARE).
	Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above), Wu also discloses enable the processing device to: receive a recommendation from the ARE (315) regarding how, when, and where the one or more remedial actions are to be conducted on the network, and leverage the recommendation to enable manual execution of the one or more remedial actions in the network (para [0055]: "The output 375 may be used in various applications 380 used by policy management. For example, the output may be used in risk assessment for cloud orchestration, new policy design and existing policy fine-tuning. The output may also be used in a scheduling decision support system for predictive maintenance, and in a system for customer experience service impacted trending for customer care.")
	Regarding claim 5, in addition to features recited in base claim 3 (see rationales discussed above), Wu also discloses enable the processing device to utilize the ARE (315) to predict actions (predictive maintenance) executed by a Network Operations Center (NOC) (110) based on the raw, unprocessed data (para [0055]: "The output 375 may be used in various applications 380 used by policy management. For example, the output may be used in risk assessment for cloud orchestration, new policy design and existing policy fine-tuning. The output may also be used in a scheduling decision support system for predictive maintenance, and in a system for customer experience service impacted trending for customer care."  In addition, as depicted in FIG. 1 that the SERVICE IMPACT EVENT ANALYSER 115 inputs to EMA 110 as disclosed in para [0033].  Thus, EMA 110 is equated to correspond to the claimed NOC).	
	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Wu also discloses wherein the raw, unprocessed data includes one or more of Performance Monitoring (PM) data, margin information, alarms (361), Quality of Service (QoS) information, Quality of Experience (QoE) information, configuration information, fiber cut information, and fault information (para [0039], alarm raw dataset 361 is discussed.  In addition, paras [0040] to [0050], additional examples of dataset 361 are further discussed).
	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Wu also discloses wherein the one or more remedial actions include one or more of adjusting launch power at an amplifier, adjusting channel power at a Wavelength Selective Switch (WSS), adjusting a modulation scheme at an optical receiver, rebooting a card, cleaning or repairing a fiber, utilizing a protection path, adding bandwidth, defragmenting wavelengths across the network, running an Optical Time Domain Reflectometry (OTDR) trace, re-provisioning unprotected services after a loss of signal, adjusting Open Shortest Path First (OSPF) costs, re-routing Internet Protocol (IP) and Multi-Protocol Label Switching (MPLS) tunnels, modifying Border Gateway Protocol (BGP) routes, re-routing services based on utilization, 
auto-scaling Virtual Network Functions (VNFs), adjusting alarm thresholds, adjusting timer thresholds, clearing upstream alarms, fixing inventory, and upgrading software (para [0052] and thereinafter, it is also disclosed example of event detection for root cause and correlation procedure in the service impact alarm classified module 317 to include “For each such alarm found, the clear alarm is identified by matching the alarm ID within the device.”).
	Regarding claim 12, in addition to features recited in base claim 1 (see rationales discussed above), Wu also discloses wherein the instructions further enable the processing device to collect data related to remedial actions conducted on the network, the data related to remedial actions (380) being collected from one or more of shelf processor logs, command logs (SYS_Configuration), a Network Management System (NMS) database, and Network Operations Center (NOC) tickets (para [0052]: "A service impact alarm classifier module 317 includes event-type classification 362 and service impact modeling 363. In one example, maintenance events are recognized through a "SYS Configuration" alarm and are then classified as service-impacted events.").
	As per claim 17, the claim appears to call for a system having limitations variously and essentially mirrored functional limitation of instruction claim 1.  Thus, it is anticipated by Wu for the same rationales applied to instruction claim 1 as above discussed.
	As per claims 19-20, the claims appear to call for a method having limitations variously and essentially mirrored instruction claims 1 and 3, respectively.  Thus, they are anticipated by Wu for the same rationales applied to instruction claims 1 and 3 as above discussed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cote et al. (US 2019/0280942) (hereinafter “Cote”).
Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Wu appears to fail to further explicitly disclose the claimed limitation of “wherein the instructions further enable the processing device to utilize Machine Learning (ML) to reproduce actions of a Network Operations Center (NOC) in communication with the network,” even though modeling is used in the service impact event analyzer as depicted in FIG. 8 and described in para [0021] and thereinafter.  However, such limitation lacks thereof from Wu is well-known in the art and taught by Cote.
In an analogous art in the same field of endeavor, Cote teaches a system and method for predicting events in a telecommunication network comprising, among other things, the limitation of “wherein the instructions further enable the processing device to utilize Machine Learning (ML) to reproduce actions of a Network Operations Center (NOC) in communication with the network,” (Cote; para [0033]: "... The systems and methods can include programmatic AP is to consume labeled data for machine learning tasks and a GUI for humans to consume the labeled data and share this important information across multiple cross-functional teams." And para [0035]: "... The software application can be in a Networks Operations Center (NOC) or the like and can be continuously operate to provide the actionable insights.")	
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Cote’s teaching of utilizing ML to produce actions o fa NOC in communication with the network to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in providing tools or approaches for labeling raw data from telecommunication data (Cote; para [0006]).
Regarding claim 7, in addition to features recited in base claim 6 (see rationales discussed above), Wu in view of Cote also discloses wherein the instructions further enable the processing device to: obtain the raw, unprocessed data from historical network data and historical action data from the NOC (Cote; para [0037]: extract relevant information from the raw data), pre-train a ML model (Cote; para [0049]; prepares all the relevant data.  In addition, para [0051]: process of learning from data is called “training”), and allow deployment of a Reinforcement Learning (RL) agent that initially uses zero RL exploration to represent NOC effectiveness and gradually, over time, allows RL exploration (Cote; para [0064]: “reinforcement learning”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Cote’s teaching of utilizing ML to produce actions o fa NOC in communication with the network to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in providing tools or approaches for labeling raw data from telecommunication data (Cote; para [0006]).
Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Wu appears to fail to further explicitly disclose the claimed limitation of “wherein the instructions further enable the processing device to utilize Machine Learning (ML) to reproduce actions of a Network Operations Center (NOC) in communication with the network,” even though modeling is used in the service impact event analyzer as depicted in FIG. 8 and described in para [0021] and thereinafter.  However, such limitation lacks thereof from Wu is well-known in the art and taught by Cote.
In an analogous art in the same field of endeavor, Cote teaches a system and method for predicting events in a telecommunication network comprising, among other things, the limitation of “wherein the instructions further enable the processing device to utilize Machine Learning (ML) to reproduce actions of a Network Operations Center (NOC) in communication with the network,” (Cote; para [0033]: "... The systems and methods can include programmatic AP is to consume labeled data for machine learning tasks and a GUI for humans to consume the labeled data and share this important information across multiple cross-functional teams." And para [0035]: "... The software application can be in a Networks Operations Center (NOC) or the like and can be continuously operate to provide the actionable insights.")	
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Cote’s teaching of utilizing ML to produce actions o fa NOC in communication with the network to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in providing tools or approaches for labeling raw data from telecommunication data (Cote; para [0006]).

5.	Claims 8-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Janulewicz et al. (US 2019/0138948) (hereinafter “Janulewicz”).
Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Wu appears to fail to further explicit disclose the claimed limitation of “wherein the instructions further enable the processing device to utilize Reinforcement Learning (RL) to evaluate effectiveness of the one or more remedial actions and learn new rules regarding remedial actions,” even though modeling is used in the service impact event analyzer as depicted in FIG. 8 and described in para [0021] and thereinafter.  However, such limitation lacks thereof from Wu is well-known in the art and taught by Janulewicz.
In an analogous art in the same field of endeavor, Janulewicz teaches reinforcement learning for autonomous telecommunications networks comprising, among other things, the limitation of “wherein the instructions further enable the processing device to utilize Reinforcement Learning (RL) to evaluate effectiveness of the one or more remedial actions and learn new rules regarding remedial actions,” (Janulewicz; para [0030] and thereinafter: "RL includes defining costs and rewards to quantify network actions, determining allowed network actions, and defining metrics describing a state of the network 10; obtaining network data to determine a current state based on the defined metrics; and determining one or more of the network actions based on the current state and based on minimizing the costs and/or maximizing the rewards. That is, RL includes rewards/costs which set the objective/goal, a state which defines where the network 10 currently is relative to the objective/goal, and network actions which are used to drive the state towards the objective/goal.")..
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Janulewicz’s teaching of utilizing reinforcement learning as way to optimize networks to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in techniques of Reinforcement Learning to enable autonomous self-learning networks (Janulewicz; para [0004]).
	Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Wu in view of Janulewicz also teaches  wherein utilizing the RL includes determining a reward (Janulewicz; para [0079] to [0082], various rewards are discussed) based on a difference between Quality of Experience (QoE) (Janulewicz; para [0084] and thereinafter; QoE is discussed) and operational expenses (Janulewicz; para [0033] and thereinafter; cost is discussed.  In addition, para [0088]: "Accordingly, with RL, the network 300 adapts to changing traffic patterns, changing priorities, providing improved service QoE-adapting network bandwidth to the service's needs, and maintaining.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Janulewicz’s teaching of utilizing reinforcement learning as way to optimize networks to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in techniques of Reinforcement Learning to enable autonomous self-learning networks (Janulewicz; para [0004]).
Regarding claim 13, in addition to features recited in base claim 1 (see rationales discussed above), Wu appears to fail to further disclose the claimed limitation of “wherein the instructions further enable the processing device to learn a representation of a network state by observing hidden layers,” even though modeling is used in the service impact event analyzer as depicted in FIG. 8 and described in para [0021] and thereinafter.  However, such limitation lacks thereof from Wu is well-known in the art and taught by Janulewicz.
In an analogous art in the same field of endeavor, Janulewicz teaches reinforcement learning for autonomous telecommunications networks comprising, among other things, the limitation of “wherein the instructions further enable the processing device to learn a representation of a network state by observing hidden layers,” (Janulewicz; paras [0040] to [0046] thereinafter: : "Often times the environment and rewards are known, whether it is pre-defined or estimated via sampling (exploration). In the case where the next state is only conditioned on the current state, one can formulate the problem as a finite Markov Decision Process. The dynamics of a finite MDP are defined by its state and actions sets, and the one-step transition probabilities: ... finite MDP (Markov Decision Process)-Q-learning eventually finds an optimal policy-").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Janulewicz’s teaching of utilizing reinforcement learning as way to optimize networks to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in techniques of Reinforcement Learning to enable autonomous self-learning networks (Janulewicz; para [0004]).
Regarding claim 14, in addition to features recited in base claim 1 (see rationales discussed above), Wu appears to fail to further explicitly disclose the claimed limitation of “wherein the network is modeled in a simulated network environment,” even though modeling is used in the service impact event analyzer as depicted in FIG. 8 and described in para [0021] and thereinafter.  However, such limitation lacks thereof from Wu is well-known in the art and taught by Janulewicz.
In an analogous art in the same field of endeavor, Janulewicz teaches reinforcement learning for autonomous telecommunications networks comprising, among other things, the limitation of “wherein the network is modeled in a simulated network environment” (Janulewicz; para [0060]: "As with all machine learning, the RL process requires training. in this case, the learning provides increasingly accurate modeling of the network states and its mapping to optimal actions." In addition, using a network simulator is also discussed in para [0061]).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Janulewicz’s teaching of utilizing reinforcement learning as way to optimize networks to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in techniques of Reinforcement Learning to enable autonomous self-learning networks (Janulewicz; para [0004]).
	Regarding claim 15, in addition to features recited in base claim 14 (see rationales discussed above), Wu in view of Janulewicz also discloses wherein the instructions further enable the processing device to utilize a Reinforcement Learning (RL) technique to determine the one or more remedial actions of the simulated network environment and transfer the one or more remedial actions to an actual network (Janulewicz: para [0061]: "In a greenfield deployment (new network), the operator can first let the network operate with controlled traffic and without real customer traffic to let the RL learn by trial and errors in situ. If this is not possible, the RL process can learn from historical data using an imitation learning strategy. Alternatively, if available, the RL process can be trained using a network simulator.").   
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/replace Wu’s model with Janulewicz’s teaching of utilizing reinforcement learning as way to optimize networks to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art in techniques of Reinforcement Learning to enable autonomous self-learning networks (Janulewicz; para [0004]).
Regarding claim 16, in addition to features recited in base claim 15 (see rationales discussed above), Wu in view of Janulewicz also discloses wherein the instructions further enable the processing device to: train RL agents with initial non-zero exploration in the simulated network environment, and transfer pre-trained RL results from the simulated network environment to the actual network (Janulewicz; paras [0040] to [0046] thereinafter: : "Often times the environment and rewards are known, whether it is pre-defined or estimated via sampling (exploration). In the case where the next state is only conditioned on the current state, one can formulate the problem as a finite Markov Decision Process. The dynamics of a finite MDP are defined by its state and actions sets, and the one-step transition probabilities: ... finite MDP (Markov Decision Process)-Q-learning eventually finds an optimal policy-").

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cote et al. (US 2021/0385135).
Chandra Sekar Rao et al. (US 2019/0349287).
Gopalan (US 2018/0034922).
Altamimi, Towards Superintelligence-Driven Autonomous Network Operation Centers Using Reinforcement Learning, Thesis, University of Ottawa, 66 pages, 2021.
Mohammed, Artificial Intelligence in Computer Networks: Delay Estimation, Fault Detection, and Network Automation, Thesis, University of Ottawa, 95 pages, 2021.
Cote et al., A Machine-Learning-Based Action Recommender for Network Operation Centers, IEEE, September 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 3, 2022